Citation Nr: 0621062	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-30 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from May 1992 to May 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of March 2003 RO rating decision, which denied 
service connection for tinnitus.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that the veteran's current 
bilateral tinnitus was first clinically manifest more than 
three years after her discharge from active service in May 
2000; there is no competent evidence showing that her 
tinnitus is related to disease or injury in active service.


CONCLUSION OF LAW

Tinnitus is not due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decision in March 2003, and, as explained 
herein below, the VCAA notice complied with the requirements 
of the VCAA as interpreted by the Court in Pelegrini II.  The 
Board finds that the timing of the VCAA notice is not 
prejudicial to the veteran because it was sent prior to the 
transfer of the case to the Board for appellate 
consideration, and the veteran was offered ample opportunity 
to present evidence or argument in support of her appeal.  

In the VCAA notice sent to the veteran in March 2004, the RO 
advised the veteran of what was required to prevail on her 
claim for service connection for tinnitus, what specifically 
VA had done and would do to assist in the claim, and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
her in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on her 
behalf.  The RO also requested the veteran to submit all 
evidence pertinent to her claim in her possession.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate her claim for 
service connection, and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for 
tinnitus, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but she 
declined.  The veteran has identified having received private 
medical treatment from D.C., M.D., and San Jacinto Methodist 
Hospital, and those records dated in September 2003 and 
October 2003 have been received for inclusion with the claims 
file.  The veteran has not identified any VA medical 
treatment records for the RO to obtain on her behalf, or any 
additionally available evidence for consideration in her 
appeal.  VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded a VA audiological examination in May 
2004, specifically to evaluate the current nature and 
etiology of the veteran's tinnitus.  The Board thus finds 
that VA has done everything reasonably possible to assist the 
veteran.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding to adjudicate the 
claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Service Connection Claim

A.  Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

B.  Factual Background

A review of the record shows that the veteran served on 
active duty from May 1992 to May 2000.  Her service medical 
records do not show any complaints of ringing in the ears, or 
any clinical findings or diagnosis of tinnitus.  

At the time of a pre-discharge VA examination in March 2000, 
the veteran complained of left ear hearing loss since 1992; 
there were no complaints of ringing in the ears or any 
clinical findings or diagnosis of tinnitus.  

In a pre-discharge rating decision (in connection with a 
separation examination pilot program) in March 2000, the St. 
Petersburg, Florida RO denied the veteran's claim of service 
connection for a left ear hearing loss.  She was notified by 
letter in April 2000 and in May 2000 that the rating 
decision, which was preliminary, would be implemented only 
after she was discharged from the military and a DD Form 214 
showing an honorable or under honorable conditions discharge 
was received.  

Post-service, private medical records dated in September 2003 
and October 2003 from D.C., M.D., and San Jacinto Methodist 
Hospital show that the veteran complained of occasional 
tinnitus, noticed mostly at nighttime.  The diagnosis was 
subjective tinnitus.  

In a February 2000 rating decision, the Waco, Texas RO denied 
the veteran's application to reopen her claim of entitlement 
to service connection for a left ear hearing loss.  

The veteran was afforded a VA examination in May 2004.  The 
examiner reviewed the veteran's claims file, her report of 
the onset of bilateral tinnitus while in the military, and 
her history of military, occupational, and recreational noise 
exposures.  The examiner opined that the veteran's subjective 
complaint of tinnitus was "not at least as likely as not 
related to her history of military noise" for several 
reasons.  As rationale, he noted that the veteran did not 
hear tinnitus daily or for very long per episode; that she 
did not present a clear picture of the circumstances 
surrounding the onset of tinnitus; that none of her military 
reports of medical examination mentioned tinnitus; and that 
she had entered the military with a left side hearing loss, 
and the examiner found her tinnitus was at least as likely as 
not related to the conditions that were responsible for such 
hearing loss which she had at the time of enlistment.  

C.  Analysis

The Board has carefully reviewed the claims file, to include 
the veteran's contentions to the effect that she was exposed 
to continuous extreme noises during her period of military 
service such as weapons fire, shipboard machinery, helicopter 
operations, bell horns, and whistles.  However, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for tinnitus.  

Pertinent medical evidence shows that the veteran has a 
current diagnosis of tinnitus.  This disability, however, was 
first clinically manifest more than three years after her 
discharge from service in May 2000.  Moreover, there is no 
competent evidence showing that, in the veteran's case, her 
tinnitus is related to active service.  A VA medical opinion, 
with rationale, obtained in May 2004 found it less than 
likely that an association existed between the veteran's 
current tinnitus and her period of active service.  There is 
not another medical opinion of record, which has considered 
the veteran's own circumstances and medical history, to 
contradict this finding.  

The veteran's own assertion that her tinnitus is attributable 
to her period of service lacks probative value, because she 
is a lay person and not competent to offer an opinion as to 
such questions of medical diagnosis or causation as presented 
in this case.  See Espiritu v. Derwinski, 2 Vet. App. 495 
(1992).

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's bilateral tinnitus became 
manifest years after her service discharge and has not been 
medically linked to service.  As the preponderance of the 
evidence is against the claim of service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


